Citation Nr: 0316240	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for status post total 
right knee replacement, currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO rating decision which denied a 
rating in excess of 30 percent for a right knee disability.  
The veteran underwent a total right knee replacement in 
December 2000.  By September 2002 rating decision, the RO 
granted a temporary total rating, effective December 26, 2000 
to February 28, 2002 for the right knee replacement, followed 
by a 30 percent rating effective from March 1, 2002.


FINDINGS OF FACT

1.  The veteran's status post total right knee replacement is 
manifested by chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.

2.  There is also a tender right knee surgical scar.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
status post total right knee replacement have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2002).

2.  The criteria for a separate 10 percent rating for a right 
knee surgical scar have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the U.S. Army from February 1951 to 
November 1952; he served in the infantry and saw combat in 
Korea.  Service medical records show that he fell while in 
Korea in October 1951 and injured his right knee.

By September 1969 rating decision, the RO granted service 
connection and a noncompensable rating for right knee injury 
residuals.  By October 1987 rating decision, the RO granted a 
temporary total rating followed by a 20 percent rating for 
status post surgical osteotomy, secondary to right knee 
injury, degenerative osteoarthritis of the right knee 
(Pellegrini-Stieda disease).  By September 1995 rating 
decision, the RO granted an increased 30 percent rating for a 
right knee condition.

Received from the veteran in February 2000 was a private X-
ray of the right knee, dated in January 2000, showing 
remodeling of the right tibial plateau, most probably on the 
basis of a previous fracture, and bilateral superior patellar 
spur formation.  

In a February 2000 statement from the veteran's private 
physician, Dr. Rodriguez Fontanez, it was noted that the 
veteran's right leg had been bothering him for the past six 
months and that the veteran had a lot of pain, edema, and 
movement limitations which required injections of the knee.  
Dr. Fontanez also noted that this had caused the veteran to 
have a handicap since he could not walk steadily or for long 
periods of time and could not stay on his feet for more than 
one hour.

On VA examination in April 2000 the veteran complained of 
moderate right knee pain.  He reported that when putting 
weight on the knee heard a cracking sound and suffered a loss 
of balance of the right leg.  Range of motion of the right 
knee was to 90 degrees on flexion and to -20 degrees on 
extension.  There was painful motion from the first to last 
degree of motion.  There was 4 cm of edema of the right knee 
with suprapatellar and infrapatellar effusion, heat, guarding 
of movement, no instability, a positive McMurray's sign, 
severe crepitus, and a positive patellar grinding test on the 
right knee.  It was noted that the veteran could walk 
unassisted, but he did limp.  

By May 2000 rating decision, the RO denied a rating in excess 
of 30 percent for the right knee condition.

VA treatment records show that in December 2000 the veteran 
underwent a total right knee replacement.  His preoperative 
disorder was right knee severe osteoarthritis, status post 
high tibial osteotomy.  Follow-up treatment records showed 
that the surgical scar was healing well, the erythema, edema, 
and effusion of the right knee was reducing, and there 
minimal pain to the surgical wound, but more pain on range of 
motion of the right knee.  Ranges of motion of the right knee 
in early January 2001 were -30 to 70 degrees, -15 to 90 
degrees, -21 to 74 degrees, 

A January 2001 private treatment record showed that the 
veteran complained of limitation of motion and pain in the 
right knee.  The veteran reported he had improved gradually, 
allowing increased range of motion and tolerance.  He was 
ambulatory with crutches.  There was significant edema, which 
had decreased slowly.  Range of motion of the right knee was 
to 85-90 degrees on flexion and -15 degrees on extension.  A 
January 2001 x-ray of the right knee showed an arthroplasty 
at the femur-tibial level and the haziness of the 
suprapatellar bursa region was consistent with a joint 
effusion.  

A September 2002 private treatment record showed that the 
veteran's diagnoses included status post total right knee 
replacement.  

By September 2002 rating decision, the RO granted a temporary 
total rating, effective December 26, 2000 to February 28, 
2002 for the right knee replacement, followed by a 30 percent 
rating effective from March 1, 2002.

On VA examination in October 2002 the 73 year old veteran 
complained of mild right knee pain in the anterior aspect, 
with limitation of motion.  He used medication daily which 
provided temporary pain control for four hours.  He reported 
that precipitating factors for right knee pain included going 
upstairs and walking a lot.  He reported that occasionally 
upon walking his right foot gave away and he felt severe pain 
and that when that happened he would sit and rest for 30 to 
40 minutes and take medications for three to four days 
straight.  He could walk unassisted, but used a one-point 
cane for support and to prevent falls.  It was noted that he 
worked on and off, full time, in construction for several 
years until December 2000.  With regard to daily activities, 
the veteran had difficulty walking due to his right knee 
condition and he could not play softball and could not drive 
the car when he had severe pain.  He complained of weakness 
following the surgery.  On examination range of motion of the 
right knee was to 85 degrees on flexion and to -10 degrees on 
extension.  There was painful motion on the last degree of 
motion.  There was moderate objective evidence of painful 
motion on all movements of the right knee.  There was no 
edema, effusion, redness, heat, abnormal movement or guarding 
with movement of the right knee.  There was moderate 
tenderness to palpation on the right knee surgical scar, 
which was well-healed.  Instability was difficult to evaluate 
because the veteran had severe pain, but visually there was 
no dislocation.  There was mild weakness of the right knee 
extensor muscle quadriceps with muscle strength graded 4/5.  
He could walk unassisted but limped with his right leg.  The 
diagnosis was status post right total knee replacement.  

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis (and such total rating follows an 
initial temporary total convalescent rating under 38 C.F.R. § 
4.30).  Thereafter, residuals of a knee replacement are rated 
based on residuals, as follows:  the minimum rating is 30 
percent; a 60 percent rating is assigned when there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity; and intermediate degrees 
(i.e., between a 30 percent and 60 percent rating) of 
residual weakness, pain or limitation of motion are to be 
rated by analogy under Diagnostic Codes 5256, 5261, or 5262. 
38 C.F.R. § 4.71a, Diagnostic Code 5055.

In accordance with Diagnostic Code 5055, the RO assigned a 
temporary 100 percent rating from December 26, 2000 to 
February 28, 2002, based on right knee replacement.  After 
the temporary total rating mentioned in Diagnostic Code 5055 
expires, the right knee replacement is to be rated based on 
residuals.  The RO assigned a right knee disability rating of 
30 percent from March 1, 2002, which is the minimum rating of 
Diagnostic Code 5055.  

After a review of all the evidence, the Board finds that a 
disability rating of 60 percent under Diagnostic Code 5055 is 
warranted for the service-connected status post total right 
knee replacement.  The veteran has complained of pain, 
weakness, and limitation of motion, all of which was 
confirmed on that most recent VA examination.  Moreover, the 
most recent VA examination may reasonably be interpreted as 
showing chronic residuals of a left knee replacement 
consisting of severe painful motion or weakness of the 
affected extremity, as required for a 60 percent rating.  
Admittedly, the veteran has complained of mild pain only, 
however, there is weakness of the right knee, limitation of 
motion with pain on all movements of the right knee, and the 
veteran uses a cane for ambulation.  Applying the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
the veteran now has chronic residuals of right knee 
replacement, consisting of severe painful motion or weakness 
in the affected extremity, and such supports an increased 
rating to 60 percent for this disability.

The law permits a separate rating for additional disability 
from a scar.  Esteban v. Brown, 6 Vet.App. 259 (1994).  A 
maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
This is true under the old rating criteria for scars (38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002)), as well as 
recently revised rating criteria for scars (67 Fed.Reg. 
49590, 49,596, effective August 30, 2002, including 
Diagnostic Code 7804).  On the most recent VA examination, 
there was moderate tenderness to palpation on the right knee 
surgical scar, which was well-healed.  This supports a 
separate 10 percent rating under Diagnostic Code 7804, and 
such is granted.  


ORDER

An increased 60 percent rating for status post total right 
knee replacement, and a separate rating of 10 percent for a 
right knee scar, are granted.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

